PER CURIAM.
As we conclude from the record evidence before us that the police offer’s initial encounter with the appellant was consensual in nature, and therefore, did not intrude on any constitutionally protected interests under the fourth amendment. See Florida v. Royer, 460 U.S. 491, 103 S.Ct. 1319, 75 L.Ed.2d 229 (1983); Popple v. State, 626 So.2d 185 (Fla.1993); Saturnino-Boudet v. State, 682 So.2d 188 (Fla. 3d DCA 1996). Accordingly, the trial court’s denial of the appellant’s motion to suppress his statements was not erroneous.
Affirmed.